
	

115 SRES 157 IS: Recognizing that for 50 years, the Association of South East Asian Nations (ASEAN) and its ten members—Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar, the Philippines, Singapore, Thailand, and Vietnam—have worked toward stability, prosperity, and peace in Southeast Asia.
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 157
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2017
			Mr. Cardin (for himself, Mr. McCain, Mr. Markey, Mr. Coons, Mr. Schatz, Mrs. Feinstein, and Ms. Hirono) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing that for 50 years, the Association of South East Asian Nations (ASEAN) and its ten
			 members—Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar, the
			 Philippines, Singapore, Thailand, and Vietnam—have worked toward
			 stability, prosperity, and peace in Southeast Asia.
	
	
 Whereas the United States and ASEAN have worked together to advance our shared goals for 40 years, having established dialogue relations on September 10, 1977, with the issuing of the 1977 Joint Communique of the First ASEAN-United States Dialogue, and the United States acceding to the Treaty of Amity and Cooperation in Southeast Asia (TAC) at the ASEAN Post Ministerial Conference Session with the United States in Thailand on July 22, 2009;
 Whereas the United States was the first non-ASEAN country to appoint an ambassador to ASEAN on April 29, 2008, and the first dialogue partner to establish a permanent mission to ASEAN in 2010;
 Whereas the United States has supported efforts to strengthen the ASEAN Secretariat and expand its role in providing greater coordination between, and enhancing the effectiveness of, regional institutions;
 Whereas working together, the Governments and people of the United States and ASEAN can help realize their common vision of a peaceful, prosperous, rules-based Asia-Pacific region that offers security, opportunity, and dignity to all of its citizens;
 Whereas ASEAN’s 10 members, taken collectively, are the 7th largest economy in the world, with an annual gross domestic product of $2,400,000,000,000, and represent the United States fourth-largest export market with total two-way trade in goods and services reaching $254,000,000,000, allowing over 780,000 visitors to the United States in 2015, which contribute more than $5,000,000,000 to the United States economy, and accounting for more than 500,000 jobs in the United States;
 Whereas ASEAN’s 10 members represent a diverse group of nations and dynamic economies with an expanding workforce, a growing middle class, and a diverse set of skills, cultures, and resources, which of the estimated 20,000,000 Asian Americans in the United States, includes over 7,000,000 who identify with an ASEAN ethnicity, including 4,000,000 Filipinos and 1,900,000 Vietnamese;
 Whereas ASEAN is home to critical global sea lanes located at the center of the world’s strongest economic growth area, with $5,300,000,000,000 of global trade and more than half of total shipped tonnage transiting through ASEAN’s waters each year;
 Whereas ASEAN, taken collectively, is one of the fastest growing economies in Asia after China and India, expanding by 66 percent since 2006 and exceeding the global growth average for the past ten years;
 Whereas the ASEAN Economic Community aims to create one of the largest single market economies in the world, facilitating the free movement of goods, services, and professionals and engendering a sense of economic community among its member states;
 Whereas the United States is the largest investor in Southeast Asia, with total foreign direct investment stock of nearly $273,500,000,000 in 2014, creating millions of jobs in the United States and in ASEAN member states, while investment in the United States from Southeast Asia has increased more than any other region’s investment in the past decade;
 Whereas the United States has helped ASEAN create a Single Window customs facilitation system that will aid in expediting intra-ASEAN trade and make it easier for United States businesses to operate in the region;
 Whereas the United States-ASEAN Business Alliance for Competitive Small and Medium Sized Enterprises (SMEs) has already trained more than 4,600 small to medium enterprises, with nearly half of the individuals trained being young women entrepreneurs;
 Whereas United States-ASEAN development cooperation has focused on innovation and capacity-building efforts in technology, education, disaster management, food security, human rights, and trade facilitation;
 Whereas the Lower Mekong Initiative, established on July 23, 2009, is a multinational effort that helps promote sustainable economic development in mainland Southeast Asia to foster integrated, multisectoral, subregional cooperation and capacity building;
 Whereas the Declaration on the Conduct of Parties in the South China Sea (DOC) was signed by all members of ASEAN and the People’s Republic of China (PRC) on November 4, 2002, committing ASEAN and the PRC to exercise self-restraint in the conduct of activities that would complicate or escalate disputes and affect peace and stability, and reaffirming that the adoption of a code of conduct in the South China Sea would further promote peace and stability in the region and agree to work, on the basis of consensus, toward the eventual attainment of this objective;
 Whereas the leaders of the United States and ASEAN, at their Special Leaders Summit in Sunnylands, California, on February 16, 2016, reaffirmed their shared commitment to maintain peace, security, and stability in the region and ensure maritime security and safety, including by respecting the rights of freedom of navigation and overflight and other lawful uses of the seas, and unimpeded lawful maritime commerce as described in the 1982 United Nations Convention on the Law of the Sea (UNCLOS) as well as non-militarization and self-restraint in the conduct of activities;
 Whereas ASEAN is a partner to the United States on key transnational challenges, such as terrorism, violent extremism, climate change, environmental degradation and pollution, energy, infectious diseases, disarmament, proliferation of weapons of mass destruction, cybersecurity, trafficking in persons, illicit trafficking of wildlife and timber, and illegal, unregulated, and unreported fishing;
 Whereas the United States supports the East Asia Summit (EAS) as the premier leaders-led forum for dialogue and cooperation on political, security, and economic issues in the region and commends the direction set in the Kuala Lampur Declaration at the EAS 10th anniversary, including the new exchange mechanism for EAS members’ ambassadors;
 Whereas the United States, ASEAN, and other Dialogue Partners, through the 2015 East Asia Summit, adopted a statement on transnational cyber issues that emphasizes the importance of regional cooperation to improve the security and stability of cyber networks, setting an important precedent for strengthening practical cooperation, risk reduction, and confidence building in cyberspace;
 Whereas the 2016 East Asia Summit in Vientiane adopted a statement on non-proliferation that reaffirmed the United States, ASEAN’s, and other Dialogue Partners’ leaders’ support for efforts at the national, regional, and international level to promote nuclear disarmament, nuclear non-proliferation, and peaceful uses of nuclear energy, and reiterated the importance of nuclear security to combating nuclear terrorism;
 Whereas North Korea’s provocative missile launches and nuclear tests highlights the threat posed by its nuclear and ballistic missile programs and contradicts calls by ASEAN leaders at the 2016 East Asia Summit in Vientiane for North Korea to abide by multiple United Nations Security Council resolutions and international obligations;
 Whereas changes in climatic conditions in the ASEAN region over the past four decades have resulted in major loss and damage throughout the ASEAN region with a disproportionate impact on developing countries, with the experiences of Cyclone Nargis in Myanmar and Typhoon Haiyan in the Philippines, as well as the impacts that climate-caused ocean acidification has had on fish stocks, coral resources, and coastal agriculture, providing stark evidence of the destructive impacts on the region;
 Whereas conservation and sustainable management of forests throughout ASEAN play an important role in helping to mitigate changes in the climate, reduce the risks of extreme weather events and other climate-driven disasters, and provide sustainable economic livelihood opportunities for local communities;
 Whereas the United States will pursue initiatives that are consistent with broader sustainable development, including the achievement of food security and poverty alleviation throughout the ASEAN region;
 Whereas the United States is a committed partner with ASEAN on the protection of human rights, which are not only essential for fostering and maintaining stability, security, and good governance, but protecting the basic rights and fundamental dignities of the people of ASEAN;
 Whereas the United States supports the work and mandate of the ASEAN Intergovernmental Commission on Human Rights (AICHR), including capacity building for the promotion and protection of human rights and the AICHR’s priorities programs, and activities;
 Whereas the Young Southeast Asian Leaders Program has now engaged over 100,000 people between the ages of 18 and 35 across all 10 ASEAN nations to promote innovation among young people while also providing skills to a new generation who will create and fill the jobs of the future;
 Whereas the irregular movement of persons continues to be one of the main security threats in the Southeast Asia region;
 Whereas addressing migration flows and combating human smuggling and human trafficking in ASEAN is an important, ongoing challenge requiring increased coordination and shared responsibility;
 Whereas, on November 21, 2015, ASEAN member states signed the ASEAN Convention Against Trafficking in Persons, Especially Women and Children, which represents an important step forward in preventing human trafficking, prosecuting the perpetrators, and protecting the survivors;
 Whereas the United States supports ASEAN member states in anticorruption efforts through, among other initiatives, the implementation of the United Nations Convention Against Corruption;
 Whereas Vice President Mike Pence traveled to Jakarta, Indonesia, on April 20, 2017, where he met with the ASEAN Secretary General and ASEAN Permanent Representatives, congratulated ASEAN on its 50th anniversary, and remarked on the 40th anniversary of the United States diplomatic relationship with ASEAN, noting that the United States-ASEAN relationship without a doubt has benefitted both ASEAN and America—diplomatically, economically, and from the standpoint of national security;
 Whereas, on this visit, Vice President Pence pledged that the United States would redouble our cooperation with ASEAN on issues of regional security and continue to support increased information sharing and security efforts to protect our people and our way of life across the ASEAN region and across the wider world, and continue to work closely with ASEAN to promote peace and stability in the South China Sea by upholding a rules-based order, ensuring the lawful and unimpeded flow of commerce, and encouraging the peaceful and diplomatic resolution of disputes;
 Whereas, on this visit, Vice President Pence remarked that by strengthening our economic ties, the United States and ASEAN member nations can foster jobs, prosperity, and growth in new and unprecedented ways and that American exports to ASEAN member nations already support more than 550,000 jobs in the United States, and almost 42,000 U.S. companies export more than $100,000,000,000 in goods and services to ASEAN nations every year; and
 Whereas, on this visit, Vice President Pence announced that President Trump will attend the U.S.-ASEAN Summit, the East Asia Summit in the Philippines, and the APEC Leaders Meeting in Vietnam this November: Now, therefore, be it
	
 That the Senate— (1)welcomes the leaders of the Association of South East Asian Nations (ASEAN) to the United States for the meetings with Secretary of State Rex Tillerson and congressional members, and affirms the meeting as the first of regular United States-ASEAN meetings;
 (2)supports and affirms the elevation of the United States-ASEAN relationship to a strategic partnership and recommits the United States to ASEAN centrality and to helping to build a strong, stable, politically cohesive, economically integrated, and socially responsible ASEAN community with common rules, norms, procedures, and standards consistent with international law and the principles of a rules-based Asia-Pacific community;
 (3)urges ASEAN to continue its efforts to foster greater integration and unity toward the ASEAN community;
 (4)recognizes the value of ASEAN working with economic, political, and security partners such as Australia, Canada, the European Union, India, Japan, New Zealand, Norway, the Republic of Korea, and Taiwan both inside of and outside of Asia, as well as the advantage of strategic economic initiatives like the U.S.-ASEAN Connect that demonstrate a commitment to ASEAN and the AEC and build upon economic relationships in the region;
 (5)reaffirms the enhancement of United States-ASEAN economic engagement, including the elimination of barriers to cross-border commerce, and supports the ASEAN Economic Community’s goals, including strong, inclusive, and sustainable growth and cooperation with the United States that focuses on innovation and capacity building efforts in technology, education, disaster management, food security, human rights, and trade facilitation, including for ASEAN's poorest countries;
 (6)supports efforts by ASEAN nations to address maritime and territorial disputes in a constructive manner and to pursue claims through peaceful, diplomatic, and legitimate regional and international arbitration mechanisms, consistent with international law, including through the adoption of a code of conduct in the South China Sea to further promote peace and stability in the region;
 (7)urges all parties to maritime and territorial disputes in the Asia-Pacific region, including the PRC—
 (A)to exercise self-restraint in the conduct of activities that would undermine stability or complicate or escalate disputes through the use of coercion, intimidation, or military force; and
 (B)to refrain from new efforts to militarize uninhabited islands, reefs, shoals, and other features, including the construction of new garrisons and facilities and the relocation of additional military personnel, materiel, or equipment;
 (8)opposes actions by any country to prevent any other country from exercising its sovereign rights to the resources of the exclusive economic zone (EEZ) and continental shelf by seeking to enforce claims to those areas in the South China Sea that have no support in international law;
 (9)opposes unilateral declarations of administrative and military districts in contested areas in the South China Sea;
 (10)supports efforts to negotiate the joint management of maritime resources through diplomacy and peaceful negotiation;
 (11)urges parties to refrain from unilateral actions that cause permanent physical damage to the marine environment and supports the efforts of the National Oceanic and Atmospheric Administration and ASEAN to implement guidelines to address illegal, unreported, and unregulated fishing in the region;
 (12)supports efforts by United States partners and allies in ASEAN— (A)to enhance maritime capability and maritime domain awareness;
 (B)to protect unhindered access to and use of international waterways in the Asia-Pacific region that are critical to ensuring the security and free flow of commerce;
 (C)to counter piracy; (D)to disrupt illicit maritime trafficking activities such as the trafficking of persons, goods, and drugs; and
 (E)to enhance the maritime capabilities of countries or regional organizations to respond to emerging threats to maritime security in the Asia-Pacific region;
 (13)urges ASEAN member states to develop a common approach to reaffirm the decision of the Permanent Court of Arbitration in The Hague’s ruling with respect to the case between the Republic of the Philippines and the People’s Republic of China;
 (14)reaffirms the commitment of the United States to continue joint efforts with ASEAN to halt human smuggling and trafficking in persons and urges ASEAN to make increased efforts to create and strengthen regional mechanisms to provide assistance and support to refugees and migrants;
 (15)supports the Lower Mekong Initiative, which has made significant progress in promoting sustainable economic development in mainland Southeast Asia and fostering integrated subregional cooperation and capacity building;
 (16)urges ASEAN to build capacity for the promotion and protection of human rights by ASEAN member states, and the implementation of related priorities, programs, and activities;
 (17)urges ASEAN governments to engage directly with leaders of civil society and human rights, including advocates of religious freedom and victims of human rights abuses, and environmental groups and to prioritize the construction of forums that give these stakeholders a voice to instruct public policy, before, during, and after the February 2016 summit;
 (18)encourages the President to communicate to ASEAN leaders the importance of protecting human rights, ending extrajudicial killings, including releasing political prisoners and ending politically motivated prosecutions, strengthening civil society, safeguarding freedom of the press, freedom of assembly, and the free flow of information and ideas, and promoting the rule of law and open and transparent government;
 (19)supports the Young Southeast Asian Leaders Initiative program as an example of people-to-people partnership building that provides skills, networks, and leadership capabilities to a new generation of people who will create and fill jobs, foster cross-border cooperation and partnerships, and rise to solve the regional and global challenges of the future; and
 (20)urges ASEAN governments to fully uphold and implement all United Nations Security Council resolutions and international agreements with respect to North Korea’s nuclear and ballistic missile programs.
